It is a great
honour for me to congratulate you, Sir, on your election
to the distinguished and very important post of President
of the General Assembly.
I am confident that your knowledge, experience and
consummate personal skills, which you have demonstrated
both as Permanent Representative to the United Nations
and as President of the Security Council, will allow the
successful resolution of the complex problems the
international community is now facing on the eve of the
celebration of the United Nations half century.
I would like also to express my appreciation to the
President of the previous session of the General
Assembly, Ambassador Insanally, whose wise guidance
resulted in the adoption of an entire set of constructive
decisions to the benefit of all Member States of the
United Nations.
The year that has elapsed since the previous session
of the General Assembly has witnessed important
international developments, in many of which the United
Nations was both a catalyst and a participant. They
included the historic turn towards peace in the Middle
East and the elimination of the apartheid system in South
Africa. Positive developments are expected in Ulster and
in other hot spots of the planet. The completion of the
withdrawal of Russian troops from Germany and the
Baltic States has at last marked the end of the European
history of the Second World War. In this context, the
leaders of the Russian Federation should be given their
due for displaying political courage and foresight.
17


Radical changes have also taken place in the political,
social and economic life of Ukraine, which recently
celebrated the third anniversary of its independence. The
Ukrainian people, of their own free will, in a truly
democratic way, elected Leonid Kuchma as the new
President, and has elected the Parliament of the country.
New leaders have come to executive power. Naturally, all
of these developments are generating broad interest in, and
closer attention to, Ukraine.
In this connection, different - sometimes arbitrary -
predictions have been made concerning the direction of our
domestic and foreign policies, and even regarding their
possible reorientation. Many radical and even diametrically
opposed views have been heard - for example, whether the
political pendulum in Ukraine will swing to the East or
West, or whether Ukraine will remain an independent State
and preserve its political sovereignty.
In taking the opportunity to speak from this rostrum,
I should like to clarify these important issues.
First, the State policy of Ukraine will be consistently
based on the authority established by the Ukrainian people
when it confirmed, almost unanimously, its choice of
independent development during the national referendum
held in December 1991. This reality is decisive, and
rumours that Ukraine will eventually lose its sovereignty
are absolutely unfounded. We shall continue to follow the
path of building an independent State, and a return to the
situation which prevailed in the former Soviet Union is
impossible.
Secondly, what also seems to be an oversimplification
is the question of where Ukraine will be, whether in the
East or the West, of where it will go. I think it is precisely
here in this Hall, which brings together representatives of
all continents and regions of the world, that the artificial
division into East, West, North and South is especially
strongly felt. Today the world is becoming more
integrated, and political indicators of geographical
affiliation of countries are gradually disappearing. Ukraine,
like any other State, cannot simply "go" East or West. It
is there, where it has been for ages, and where it will stay
for ever. Its main task as a historically ancient but
politically young State consists in gradual integration into
the European and world political, economic, humanitarian
and other processes as a reliable link in a new global
system of international relations.
Of course, there will be corrections to our policy. The
world has changed considerably, even in comparison with
that period of time when Ukraine emerged on the political
map as an independent State. All of us, including
Ukraine, have to take into account new realities and
respond to them appropriately. This is particularly so
when we deal with the question of the intensification of
mutually beneficial and equitable cooperation with the
Russian Federation and with the other countries of the
Commonwealth of Independent States (CIS). But these
relations will by no means be developed at the expense of
our contact with our other partners. Ukraine is equally
concerned with strengthening relations with the United
States; Germany; Canada; the countries of Central and
Eastern Europe; the States of Asia - above all, China and
Japan; as well as other countries of the Asian-Pacific
region, Africa and Latin America. In other words, the
range of our foreign policy interests is very broad. I
would like to emphasize that at the international level
Ukraine will protect its national interests, including its
economic interests, with increasing dynamism and
pragmatism.
These are the corrections that will be made to
Ukraine’s foreign policy, which, despite domestic political
changes, remains, as President Leonid Kuchma has stated,
predictable, consistent and weighted. There can be no
doubt whatsoever in this respect: Ukraine has been
committed, and will continue to be committed, to
fulfilling its international obligations, consistently and in
good faith. This is a solid foundation of our foreign
policy.
The wave of political romanticism yielded to a time
of severe trials in the political, social and economic lives
of the newly independent States that emerged from the
former Soviet Union. Linking the titles of two well-
known novels, the overall tenor of the mood of society in
the post-communist world might be described as "great
expectations gone with the wind".
To speak frankly, those feelings were not spared
Ukraine, which immediately declared its readiness to
cooperate honestly and openly with all interested partners.
However, our State, after having made persistent efforts,
has felt that only recently has the world community come
to understand its position. At the same time, the reality
of the current situation of Ukraine is that we are still the
subject of pressure and suspicion from outside and that
we continue at times to encounter open reluctance to
understand the essence of the problems we are facing.
This greatly aggravates the present and still difficult
economic situation in the country and hinders the process
of market reforms.
18


Today, Ukraine is facing the difficult tasks of
overcoming an economic crisis, of normalizing its social
and economic situation and of creating favourable domestic
and international conditions for gradually raising the living
standard of its population. The President and the new
Government are focusing their efforts on those tasks, but I
must note that Ukraine’s problem in surmounting its
economic crisis has an international dimension as well
since, because of its geopolitical situation, the establishment
of Ukraine as a sovereign and economically developed State
is an important factor for peace and stability on the
continent of Europe. There is therefore every reason to
assert that support for Ukraine - both political and,
especially, economic - is a reliable investment in the
strengthening of international security. These facts are
gradually being accepted, and the discussion of the
Ukrainian question at the Naples Summit Meeting of the
Group of 7 was evidence of this trend.
The existence of a group of countries undergoing
transition to a market economy has become a real factor in
current international relations. Ukraine is a part of that
group. Our experience is showing that the transition period
will not be smooth, that it will be fairly lengthy and that it
will necessitate considerable effort, including international
effort. There is, however, no alternative. Those very
aspects of statecraft will be the focus of President
Kuchma’s attention in the policy statement he will soon
deliver to the Parliament. I should also like to note that the
difficult economic situation in our country can to a
considerable extent be explained by the vast financial
burden of nuclear disarmament and the eradication of the
aftermath of the Chernobyl disaster. Those problems are
not solely Ukrainian; they have a global dimension as well.
In this connection, one positive development is the fact that
the problems of countries undergoing the transition to a
market economy are gradually coming to occupy a rightful
place in the varied activities of the United Nations and its
specialized agencies.
However, it seems that donor States, while declaring
their support for the implementation of reforms in countries
undergoing transition, are still being excessively cautious in
providing adequate support to specific projects in Eastern
Europe and in the countries of the Commonwealth of
Independent States (CIS). Today, that attitude is beginning
to pose a serious problem.
We are also looking forward to target-oriented
activities by the international community designed to create
favourable conditions for free access to the world market
for exports from countries in this region, particularly
Ukraine. In this connection, Ukraine welcomes the
establishment of the World Trade Organization (WTO)
and firmly intends to accede to the General Agreement on
Tariffs and Trade (GATT)/WTO system. We hope that
that system will promote trade liberalization and facilitate
the creation of an open and transparent system of trade.
After all, the intensification of international trade is an
integral part of economic development.
As a European country, we are primarily concerned
with the problem of security in Europe in the broadest
sense of that term. I should like to express some views
concerning Ukraine’s vision of ways to safeguard peace
and stability on that continent.
The difficulties of making forecasts in the field of
international relations can be explained by the number of
new risks and challenges to security that have been
created by political, economic, inter-ethnic and other
contradictions. These have already generated a wave of
conflicts to which Europe was not prepared to make an
adequate response.
The anxiety on the continent of Europe is clearly
demonstrated by the ongoing search for new machinery to
ensure State security in Eastern and Central Europe, of
which Ukraine is also a part. The point is not that
appropriate structures to strengthen security in Europe do
not exist. There are the activities of the Conference on
Security and Cooperation in Europe (CSCE), the North
Atlantic Treaty Organization (NATO), the Western
European Union (WEU) and the North Atlantic
Cooperation Council (NACC), and the countries of the
Commonwealth of Independent States are also seeking
ways to achieve collective security. However, for various
reasons none of those structures is able adequately to fill
the military and political vacuum created in the region
following the disintegration of the USSR and the Warsaw
Treaty.
That is why Ukraine strongly supports initiatives
aimed at all-European cooperation in various fields,
including the field of security.
I should like to recall that Ukraine was the first of
the CIS countries to become a signatory of the NATO
Partnership for Peace programme and the Agreement on
Partnership and Cooperation with the European
Community. The Ukraine became a party to the
Conference on the Pact on Stability in Europe and has put
forward initiatives for the strengthening of security and
19


cooperation in Central and Eastern Europe and in the Black
Sea region.
However, it should be acknowledged that,
notwithstanding all their positive features, neither the
Partnership for Peace programme nor any other measures
undertaken can yet ensure reliable security safeguards for
the States concerned.
In the existing situation it seems reasonable to focus
attention on a detailed examination of the question of
creating an all-European security structure that would
involve all the existing structures in this field - the CSCE,
the NACC, NATO, the WEU - and, of course, the States of
the former USSR should have an appropriate place in that
structure. Ukraine advocates just such an approach,
namely, the strengthening of partnership and cooperation in
an all-European dimension rather than a search for new
geometrical schemas which would, in fact, solidify the
division of the European continent, small as it is on the
global scale.
We feel that the strengthening of stability and security
in the all-European sphere can and must be supplemented
by regional actions that could be organically integrated into
the overall process of confidence-building and constructive
cooperation.
In the search for such steps, Ukraine put forward the
initiative on confidence-building measures in the region of
the Black Sea. This region is extremely important to us as
a crossroads between Europe and Asia and between North
and South. The elaboration and implementation of specific
confidence-building measures in the military and political
fields in the Black Sea region would promote good-
neighbourly relations and political and economic
cooperation between the Black Sea countries.
Multilateral consultations on these issues have already
begun. Ukraine proceeds on the basis that all Black Sea
countries may participate in confidence-building measures.
We believe that the measures themselves should be
identified in a politically binding document, which would
regulate naval activities on the Black Sea, establish a
procedure for the exchange of appropriate information and
promote the development of contacts between the naval
forces of States parties.
The principle of collective action aimed at the
maintenance of peace under appropriate international
control must be one of the important conditions for the
operation of an all-Europe security system. At the
present stage, national and international security is
threatened not so much by the possibility of military
aggression from outside as by local and regional conflicts
provoked by domestic circumstances - economic, ethnic,
religious and others - and especially by the possibility of
their spilling over and involving neighbouring countries.
This requires timely preventive action.
Assessing recent developments in the world, we have
to recognize that, on the whole, preventive diplomacy is
coming to the foreground of United Nations activities
aimed at securing, restoring and strengthening peace and
of activities of the CSCE. In this context, I should like to
express gratitude to Mr. Boutros Boutros-Ghali, the
United Nations Secretary-General, for his significant
personal contribution to the development of the
foundations in this extremely important field of
international activity.
We greatly appreciate United Nations peace-keeping
efforts aimed at settling regional conflicts. We realize
that such activities require intensive political, physical and
financial support from Member States. Unfortunately, the
difficult economic situation of our State - not to mention
the unjustified excessively high contribution to the regular
budget - prevents Ukraine from meeting in full its
financial obligation to the United Nations. However, we
are trying to compensate, at least partially, through our
contribution to the peace-keeping forces.
Ukraine has already become one of the major
contributors to United Nations forces, and it remains
ready to cooperate in this field. We believe that
appropriate protection and security for the peace-keeping
personnel are essential conditions for such cooperation.
Let us consider the sad statistics. In the course of all
United Nations operations more than 1,000 peace-keepers
have been killed. In the territory of the former
Yugoslavia nine Ukrainian servicemen gave their lives,
and more than 30 persons were wounded. The problem
of security for United Nations personnel becomes more
acute every year. When sending its troops to Yugoslavia,
Ukraine took the initiative of developing an international
convention on the protection of United Nations peace-
keepers and of submitting a draft of the document. We
now await with hope the completion, during the current
session, of work on this question.
Developments in the former Yugoslavia and in
Somalia compel us to think about the problems of the
20


effectiveness of United Nations peace-keeping operations.
The fact that the United Nations, even using the potential
of such a powerful organization as NATO, failed to
extinguish the flames of bloody conflict in these countries
obviously calls for a more thorough examination and a
closer definition of principles of United Nations peace-
keeping operations. First and foremost, there are such
questions as a precise mandate, a link with the negotiating
process, the neutrality of the United Nations contingent, the
reasons for coercive action and the concept of multinational
forces.
Today, with the transition to a multipolar world, it has
become evident that no country, however great its potential
for military power, can any longer pretend to be an
effective guarantor of peace by relying exclusively on its
own strength. This would be incompatible with the rules
and principles of behaviour that are recognized throughout
the world. Unfortunately, the United Nations proved not to
be completely ready to assume this important role.
Operations have become increasingly expensive and
unwieldy. During the last four years alone United Nations
expenditure for these purposes has increased from $350
million to $2.8 billion, thus aggravating the chronic
financial problems. In the opinion of the world community,
peace-keeping operations have lost their element of the
extraordinary and have become routine, and not always
successful, emergency actions. But the main reason for the
crisis in United Nations peace-keeping efforts has proved to
be changes in the conditions and circumstances of conflicts.
Classic peace-keeping operations started after the end
of the "hot" phase. That is why they were, in fact, quite
effective means of conflict prevention. Now, in many
cases, the United Nations intervenes when hostilities are at
their height. This changes the principles of the use of
peace-keeping forces. It is not always the case that the
"blue helmets" are regarded by all the conflicting parties as
welcome guests. That is why the United Nations forces’
mandate is considerably wider than used to be the case. In
some cases they have been given the right to use all
available weapons - and not only in self-defence.
The parties to conflicts are often unable to provide
adequate conditions for United Nations forces to accomplish
their peace-making mission. A distinctive attribute of
current conflicts is the phenomenon of field commanders.
These people obey no one and, thus, compromise United
Nations decisions or agreements reached within the
framework of efforts aimed at achieving an armistice.
It is high time to renew the principles and
mechanisms of peace-keeping operations on the basis of
the United Nations Charter. We feel that it is necessary
to accelerate the creation of United Nations rapid-
deployment forces, which would recruit volunteers and
would be extraterritorial in character. Ukraine has
already declared its readiness to take part in this process.
An extremely important issue is the enhancement of
the role of international law within the system of
international relations and the creation of a climate
between States that would completely exclude diktat,
interference in internal affairs, the proclamation of
so-called zones of special interests, and so on. The
United Nations is also making a valuable contribution to
strengthening the international rule of law. In this
context, Ukraine advocates further enhancement of the
rules and principles of international law - first and
foremost, such basic principles as respect for the
sovereignty of States; territorial integrity and the
inviolability of borders; and the protection of individual
human rights, including the rights of national minorities.
Our State is committed to cooperating with other
countries in this field.
Ukraine is also ready to make its contribution to the
solution of other urgent problems. It is necessary that we
should examine thoroughly and comprehensively the
question of the implementation of economic sanctions
against those who threaten peace and security. Previous
United Nations experience in this field provides grounds
for justified criticism of the effectiveness of such
sanctions. It is time to give serious thought to the
creation of machinery for the implementation of Article
50 of the United Nations Charter. This would protect the
economic interests of third countries, which are suffering
colossal losses as a result of the strict implementation of
sanctions.
Ukraine has already lost more than $4 billion as a
result of the implementation of sanctions against
Yugoslavia. Unfortunately, the international structures
did not extend appropriate assistance to enable our State
to overcome the economic difficulties caused by the
embargo. Obviously, collective action aimed at
implementing coercive measures cannot be taken on such
an unfair basis, as this increases the danger of a loss of
confidence in the device of sanctions.
Generally, the necessity of substantively reforming
the United Nations, with a view to enhancing the
effectiveness of the Organization while reducing at the
21


same time the expenditures for its functioning, is a very
serious problem. I am confident that this problem has
ceased to be merely an administrative and budgetary one
and is moving to the foreground as one of the major
political problems. Many countries, including Ukraine, are
currently encountering great difficulties in convincing their
citizens that it is necessary to make excessively large
contributions to the budget of international organizations.
There are still many outstanding problems in the field
of arms control and disarmament, which traditionally
occupy an important place in the foreign policy of Ukraine.
We support efforts aimed at putting into force the chemical
weapons Convention. We are taking an active part in the
elaboration of effective mechanisms of international control
regarding the implementation of the inhumane weapons
Convention, the Convention on the prohibition of biological
weapons, the Treaty on Conventional Armed Forces in
Europe, and other international instruments to which
Ukraine is a party. We attach great importance to the
preparation of the comprehensive test-ban treaty, which is
now under way within the framework of the Conference on
Disarmament. These activities prove that Ukraine is
pursuing a consistent policy in the field of the prohibition
of weapons of mass destruction, and they demonstrate its
openness and readiness to cooperate, its commitment to
respect the obligations assumed. Ukraine stands for the
equality of all States parties to international treaties and
supports the universality and non-discriminatory nature of
these treaties.
It is precisely from such a position that Ukraine
approaches nuclear disarmament, which, at the present
stage, is its most complicated problem. It should be
emphasized that Ukraine is the first State in the world that
has voluntarily and unilaterally assumed the obligation of
eliminating nuclear weapons located in its territory - the
third nuclear potential in the world - and that intends to
achieve the status of a non-nuclear Power.
The decision on non-nuclear status was approved by
the Parliament of Ukraine for the benefit both of the
highest interests of our State and of mankind as a whole.
This decision was based on the profound belief of our
people in the morality of the non-nuclear option and was
not the result of any external pressure.
At the same time, Ukraine, as a State that of its own
free will is giving up nuclear weapons - this most effective
means of deterrence - obviously has the right to obtain
reliable security guarantees from other nuclear States and
adequate economic and technical assistance from the
international community for the elimination of these
weapons.
Unfortunately, our partners did not immediately
comprehend these just demands, and we lost a lot of time.
The Ukraine Parliament’s conditions for revoking its
reservations at the time of the ratification of the START
Treaty and the Lisbon Protocol, and for proceeding with
the practical withdrawal of nuclear warheads from
Ukraine with the view to their further elimination, were
created only after the Trilateral Statement by the
Presidents of Ukraine, the United States and the Russian
Federation was signed and the relevant implementation
agreements were concluded.
Very soon the Parliament of Ukraine intends to
consider the accession of our State to the non-
proliferation Treaty. Today, the settlement of this issue
depends mainly on the finalization of an acceptable text
of the document concerning the provision of guarantees
for Ukraine’s national security by the nuclear States.
Ukraine stands for corresponding guarantees to be
multilateral and to be addressed directly to Ukraine as
that State which for the first time in history, on its own,
is getting rid of nuclear weapons; these guarantees should
provide a mechanism of consultations, which could
become involved should the security of Ukraine be
threatened. In this process, we attach great importance to
the role of the United Nations as the most authoritative
international organization.
In conclusion, I would like to express optimism
concerning the future development of the United Nations
and international co-operation. Current international life
is highly complicated and contradictory: there are
alarming moments and there are frustrations, but there are
also truly historical shifts which have led to the end of
the cold war and to the transition to constructive
co-operation. It is highly symbolic that this is happening
on the eve of the fiftieth anniversary of our Organization,
which emerged from the ruins of the Second World War.
On behalf of Ukraine, which suffered very heavy losses
in that war, I would like to support the proposal to
proclaim 1995 the universal year of commemoration of
the victims of this, the bloodiest of wars.
Present-day realities are laying a sound foundation
for global cooperation, stability and peace. Let us
therefore make every effort not to lose this historic
opportunity.
